DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed October 18th, 2021 have been fully considered but they are not fully persuasive.
Regarding the applicant’s arguments regarding the rejections under 35 U.S.C. 101 and 112, the applicant’s amendments to the claims overcomes the previous rejections.
Regarding the applicant’s arguments regarding the rejections under 35 U.S.C. 103, the applicant’s amendments overcame the previous rejection.  However, upon further search and consideration, a new reference Anderson 2 (US 20120265447 A1), explicitly teaches using submaximal exercise data (Paragraph 0094:  “With simplified techniques for quantifying gas exchange and the growing awareness that values obtained with light submaximal exercise are as prognostic as maximally obtained values in several populations, cardiopulmonary gas exchange could be easily adapted to many clinical areas as more of a "vital sign"”).  Therefore, the claims are still rejected under 35 U.S.C. 103 with the new reference.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 6-11, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hansen (“Mixed-Expired and End-Tidal CO2 Distinguish Between Ventilation and Perfusion Defects During Exercise Testing in Patients With Lung and Heart Diseases” (2007), cited by applicant) in view of Anderson 2 (US 20120265447 A1), Tanishima (EP 2898823 A1), and Shin Dong (KR 20160027282 A).
	Regarding claim 1, Hansen teaches a method comprising: receiving first cardiopulmonary exercise test data for a patient, the first cardiopulmonary exercise test data corresponding to a first cardiopulmonary exercise test performed by the patient (Pg. 978, Procedures); 
plotting a first vector based on the first cardiopulmonary exercise test data (Fig. 2), the first vector including a first point based on a rest value from the first cardiopulmonary exercise test data (Fig. 2: open symbol is rest) and a second point based on an exercise value from the first cardiopulmonary exercise test data (Fig. 2: solid symbols (various stages of exercise), a first coordinate value of the first point and a first coordinate value of the second point being based on mixed expired CO2 (PECO2) and a second coordinate value of the first point and a second coordinate value of the second point being based on end tidal CO2 (PetCO2) (Fig. 2, axes); and 
triggering display of the plotted first vector over a coordinate grid (Fig. 2),
receiving second cardiopulmonary exercise test data for the patient, the second cardiopulmonary exercise test data corresponding to a second cardiopulmonary exercise test performed by the patient (Fig. 2:  vector connecting unloaded to AT); and plotting a second vector based on the second cardiopulmonary exercise test data (Fig. 2).
(Fig. 2 of Hansen).
Hansen fails to explicitly teach that the exercise test data is achieved submaximal, the method is a computer implemented method, and wherein the effectiveness of treatment is part of the classification.
Anderson 2 teaches wherein the exercise test data is achieved submaximal (Paragraph 0094:  “With simplified techniques for quantifying gas exchange and the growing awareness that values obtained with light submaximal exercise are as prognostic as maximally obtained values in several populations, cardiopulmonary gas exchange could be easily adapted to many clinical areas as more of a "vital sign"”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the exercise data of Hansen to incorporate the submaximal data of Anderson 2, because the submaximal data values are indicative of the maximal values without as much stress on the patient (Paragraph 0094 of Anderson 2).
Tanishima teaches a similar cardiopulmonary exercise data analysis method being implemented on a processing device (Paragraph 0016:  “a processing device 5 which processes biological information measured by a capnometer (an example of the first sensor) 2 for measuring biological information of the subject”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the implementation of Hansen’s method to include a computer taught by Tanishima, because it allows for improved specific condition determination (Paragraph 0020 of Tanishima).
Tanishima also teaches a method of classifying (Paragraph 0024:  “the condition of the respiratory system can be classified”) the effectiveness of the treatment (Fig. 11:  shows data as treatment time increases).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify classification of Hansen to include a treatment (Paragraph 0085 of Tanishima).
Hansen, Anderson 2, and Tanishima fail to teach a method wherein the method is based on the first vector and the second vector includes comparing a midpoint of the first vector to a midpoint of the second vector.
Shin Dong teaches a method wherein the method is based on the first vector and the second vector includes comparing a midpoint of the first vector to a midpoint of the second vector (Description:  “average of the data of the first and second day of training is set as the reference data”:  midpoint is the average).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify data analysis method of Hansen and Tanishima to incorporate the data analysis method including midpoints taught by Shin Dong, because it allows more precise classification (Description of Shin Dong:  “By combining the measured data for each experiment … classify the concentrated and non-concentrated states more precisely”).  Only Shin Dong’s data analysis method is being applied, and therefore, could be performed with other physiological data using a processing unit.

Regarding claim 3, Hansen further teaches a method wherein the receiving first cardiopulmonary exercise test data for the patient includes selecting cardiopulmonary test data corresponding to an earlier in time cardiopulmonary exercise test performed by the patient and the receiving second cardiopulmonary exercise test data for the patient includes selecting cardiopulmonary test data corresponding to a later in time cardiopulmonary test performed by the patient (Fig. 2, Rest to unloading (first vector) occurs before unloading to AT (second vector)).


Shin Dong teaches a method further comprising plotting a third vector, the third vector including a first point based on a midpoint of the first vector and a second point based on a midpoint of the second vector (Description:  “the basis of the reference vector 540”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify data analysis method of Hansen and Tanishima to incorporate the data analysis method including midpoints taught by Shin Dong, because it allows more precise classification (Description of Shin Dong:  “By combining the measured data for each experiment … classify the concentrated and non-concentrated states more precisely”).

Regarding claim 7, Hansen teaches a method further comprising: determining a slope (Hansen Pg. 980, Right Column:  “Peco2/Petco2 ratios”).  
Hansen fails to teach a method further comprising classifying the effectiveness of a treatment based on the slope.
Tanishima teaches a method further comprising classifying the effectiveness of a treatment based on the slope (Paragraph 0085 of Tanishima:   “the measured values of both the ETCO.sub.2 and the cardiac output are further reduced”:  measurement of a reduction of a value is slope).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify classification of Hansen to include a treatment efficacy taught by Tanishima, because it helps determine when a patient is cured (Paragraph 0085 of Tanishima).
Hansen and Tanishima fail to teach a method wherein there is a third vector.
(Description:  “the basis of the reference vector 540”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify data analysis method of Hansen and Tanishima (measuring slope to determine efficacy of treatment) to incorporate the third vector taught by Shin Dong, because it allows more precise classification (Description of Shin Dong:  “By combining the measured data for each experiment … classify the concentrated and non-concentrated states more precisely”).  These are all basic data analysis methods used on physiological data, which are performed using a similar form of processing unit. 

Regarding claim 8, Hansen fails to teach a method further comprising generating impressions statements that include supportive information regarding continuation or change of treatment based on the classification of the effectiveness of the treatment.
Tanishima teaches a method further comprising generating impressions statements that include supportive information regarding continuation or change of treatment based on the classification of the effectiveness of the treatment (Paragraph 0085:  “when the disease is further cured by treatment, the measured values of both the ETCO.sub.2 and the cardiac output are more increased, and the plot points of the measured values are more moved in the direction of the arrow 52”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify classification of Hansen to include an impression statement taught by Tanishima, because it helps determine when a patient is cured (Paragraph 0085 of Tanishima).

Regarding claim 9, Hansen teaches a method further comprising: determining a physiological condition classification for the patient based on the plotted vector (Fig. 2:  dotted lines help determine condition classification).

	Tanishima teaches a method further comprising generating impressions statements based on the physiological condition classification (Paragraph 0085:  “when the disease is further cured by treatment, the measured values of both the ETCO.sub.2 and the cardiac output are more increased, and the plot points of the measured values are more moved in the direction of the arrow 52”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify classification of Hansen to include an impression statement taught by Tanishima, because it helps determine when a patient is cured (Paragraph 0085 of Tanishima).

Regarding claim 10, Hansen teaches a method further comprising plotting points and triggering a display over a coordinate grid having a plurality of physiological condition zones (Fig. 2:  dotted lines create condition zones).
Hansen fails to teach a method wherein the plotting of points includes the midpoint of a first vector.
Shin Dong teaches a method wherein a midpoint is found of a first vector (Description:  “average of the data of the first and second day of training is set as the reference data”:  midpoint is the average).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify data analysis method of Hansen to incorporate the data analysis method including a midpoint taught by Shin Dong, because it allows more precise classification (Description of Shin Dong:  “By combining the measured data for each experiment … classify the concentrated and non-concentrated states more precisely”).

(Pg. 978, Procedures); 
plotting a first vector based on the first cardiopulmonary exercise test data (Fig. 2), the first vector including a first point based on a rest value from the first cardiopulmonary exercise test data (Fig. 2: open symbol is rest) and a second point based on an exercise value from the first cardiopulmonary exercise test data (Fig. 2: solid symbols (various stages of exercise), a first coordinate value of the first point and a first coordinate value of the second point being based on mixed expired CO2 (PECO2) and a second coordinate value of the first point and a second coordinate value of the second point being based on end tidal CO2 (PetCO2) (Fig. 2, axes); and 
triggering display of the plotted first vector over a coordinate grid (Fig. 2),
receiving second cardiopulmonary exercise test data for the patient, the second cardiopulmonary exercise test data corresponding to a second cardiopulmonary exercise test performed by the patient (Fig. 2:  vector connecting unloaded to AT); and plotting a second vector based on the second cardiopulmonary exercise test data (Fig. 2).
Hansen also teaches a method of classifying (Fig. 2 of Hansen).
Hansen fails to explicitly teach that the exercise test data is achieved submaximal, wherein the effectiveness of treatment is part of the classification, and wherein the method is performed with a non-transitory computer-readable storage medium comprising instructions stored thereon that, when executed by at least one processor, are configured to cause a computing system to perform said method.
Anderson 2 teaches wherein the exercise test data is achieved submaximal (Paragraph 0094:  “With simplified techniques for quantifying gas exchange and the growing awareness that values obtained with light submaximal exercise are as prognostic as maximally obtained values in several populations, cardiopulmonary gas exchange could be easily adapted to many clinical areas as more of a "vital sign"”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the exercise data of Hansen to incorporate the submaximal data of Anderson 2, because the submaximal data values are indicative of the maximal values without as much stress on the patient (Paragraph 0094 of Anderson 2).
Tanishima teaches a method of classifying (Paragraph 0024:  “the condition of the respiratory system can be classified”) the effectiveness of the treatment (Fig. 11:  shows data as treatment time increases).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify classification of Hansen to include a treatment efficacy taught by Tanishima, because it helps determine when a patient is cured (Paragraph 0085 of Tanishima).
Tanishima also teaches a non-transitory computer-readable storage medium comprising instructions stored thereon that, when executed by at least one processor, are configured to cause a computing system to perform said method (Paragraph 0016:  “the monitoring apparatus 1 includes a processing device 5 which processes biological information measured”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the implementation of Hansen’s method to include a computer taught by Tanishima, because it allows for improved specific condition determination (Paragraph 0020 of Tanishima).

Hansen, Anderson 2, and Tanishima fail to teach a method wherein the method is based on the first vector and the second vector includes comparing a midpoint of the first vector to a midpoint of the second vector.
Shin Dong teaches a method wherein the method is based on the first vector and the second vector includes comparing a midpoint of the first vector to a midpoint of the second vector (Description:  “average of the data of the first and second day of training is set as the reference data”:  midpoint is the average).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify data analysis method of Hansen and Tanishima to incorporate the data analysis method including midpoints taught by Shin Dong, because it allows more precise classification (Description of Shin Dong:  “By combining the measured data for each experiment … classify the concentrated and non-concentrated states more precisely”).  Only Shin Dong’s data analysis method is being applied, and therefore, could be performed with other physiological data using a processing unit.

Regarding claim 15, Hansen further teaches a medium wherein the instructions further cause the computing system to classify the patient with respect to a physiologic condition based on the first vector (Fig. 2:  dotted lines separate conditions).

Regarding claim 16, Hansen teaches receiving first cardiopulmonary exercise test data for a patient, the first cardiopulmonary exercise test data corresponding to a first cardiopulmonary exercise test performed by the patient (Pg. 978, Procedures); 
plotting a first vector based on the first cardiopulmonary exercise test data (Fig. 2), the first vector including a first point based on a rest value from the first cardiopulmonary exercise test data (Fig. 2: open symbol is rest) and a second point based on an exercise value from the first cardiopulmonary exercise test data (Fig. 2: solid symbols (various stages of exercise), a first coordinate value of the first point and a first coordinate value of the second point being based on mixed expired CO2 (PECO2) and a second coordinate value of the first point and a second coordinate value of the second point being based on end tidal CO2 (PetCO2) (Fig. 2, axes); and 
triggering display of the plotted first vector over a coordinate grid (Fig. 2),
(Fig. 2:  vector connecting unloaded to AT); and plotting a second vector based on the second cardiopulmonary exercise test data (Fig. 2).
Hansen also teaches a method of classifying (Fig. 2 of Hansen).
Hansen fails to explicitly teach that the exercise test data is achieved submaximal, wherein the effectiveness of treatment is part of the classification, a system comprising: a flow sensor configured to sense a respiratory flow of a patient; an analyzer configured to determine a composition of at least a portion of the respiratory flow of the patient; and a computing device configured to perform the prior method..
Anderson 2 teaches wherein the exercise test data is achieved submaximal (Paragraph 0094:  “With simplified techniques for quantifying gas exchange and the growing awareness that values obtained with light submaximal exercise are as prognostic as maximally obtained values in several populations, cardiopulmonary gas exchange could be easily adapted to many clinical areas as more of a "vital sign"”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the exercise data of Hansen to incorporate the submaximal data of Anderson 2, because the submaximal data values are indicative of the maximal values without as much stress on the patient (Paragraph 0094 of Anderson 2).
Tanishima teaches a method of classifying (Paragraph 0024:  “the condition of the respiratory system can be classified”) the effectiveness of the treatment (Fig. 11:  shows data as treatment time increases).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify classification of Hansen to include a treatment efficacy taught by Tanishima, because it helps determine when a patient is cured (Paragraph 0085 of Tanishima).
(Paragraph 0016:  “capnometer”); an analyzer configured to determine a composition of at least a portion of the respiratory flow of the patient (Paragraph 0016:  “the monitoring apparatus 1 includes a processing device 5 which processes biological information measured”); and a computing device configured to perform the prior method (Paragraph 0016:  “the monitoring apparatus 1 includes a processing device 5 which processes biological information measured”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the implementation of Hansen’s method to include a computer taught by Tanishima, because it allows for improved specific condition determination (Paragraph 0020 of Tanishima).
Hansen, Anderson 2, and Tanishima fail to teach a method wherein the method is based on the first vector and the second vector includes comparing a midpoint of the first vector to a midpoint of the second vector.
Shin Dong teaches a method wherein the method is based on the first vector and the second vector includes comparing a midpoint of the first vector to a midpoint of the second vector (Description:  “average of the data of the first and second day of training is set as the reference data”:  midpoint is the average).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify data analysis method of Hansen and Tanishima to incorporate the data analysis method including midpoints taught by Shin Dong, because it allows more precise classification (Description of Shin Dong:  “By combining the measured data for each experiment … classify the concentrated and non-concentrated states more precisely”).  Only Shin Dong’s data analysis method is being applied, and therefore, could be performed with other physiological data using a processing unit.

2) sensor.
Tanishima teaches wherein the analyzer includes a carbon dioxide (C02) sensor (Paragraph 0016:  “capnometer”:  can measure CO2).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the implementation of Hansen’s method to include further apparatus tools taught by Tanishima, because it allows for improved specific condition determination (Paragraph 0020 of Tanishima).

Regarding claim 18, Hansen further teaches an apparatus wherein the analyzer does not include an oxygen (02) sensor (No explicit discussion of an oxygen sensor).  

Regarding claim 19, Hansen teaches wherein the computing device is further configured to; determine a slope (Hansen Pg. 980, Right Column:  “Peco2/Petco2 ratios”).  
Hansen fails to teach classify the effectiveness of a treatment based on the slope 
Tanishima teaches classify the effectiveness of a treatment based on the slope (Paragraph 0085 of Tanishima:   “the measured values of both the ETCO.sub.2 and the cardiac output are further reduced”:  measurement of a reduction of a value is slope). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify classification of Hansen to include a treatment efficacy taught by Tanishima, because it helps determine when a patient is cured (Paragraph 0085 of Tanishima).
Hansen and Tanishima fail to teach to plot a third vector, the third vector including a first point based on a midpoint of the first vector and a second point based on a midpoint of the second vector.
Shin Dong teaches to plot a third vector (Description:  “the basis of the reference vector 540”), the third vector including a first point based on a midpoint of the first vector and a second point based (Description:  “average of the data of the first and second day of training is set as the reference data”:  midpoint is the average).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify data analysis method of Hansen and Tanishima to incorporate the data analysis method including midpoints taught by Shin Dong, because it allows more precise classification (Description of Shin Dong:  “By combining the measured data for each experiment … classify the concentrated and non-concentrated states more precisely”).

	Regarding claim 20, Hansen further teaches wherein the plurality of physiological condition zones includes a normal zone, a chronic obstructive and restrictive lung disease zone (COPD), a left ventricular (LV) dysfunction zone, a pulmonary arterial hypertension (PAH) zone, and a transitional zone (Fig. 2:  dotted lines separate zones and “Each group has a distinctive placement and distinctive activity pattern” (see legend).  The area directly above the 0.8 ratio line would be considered the transitional zone, because it is an area with reduced perfusion and ventilation, but not quite classified as PAH).

Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Hansen and Tanishima as applied to claim 11 above, and further in view of Anderson 1 (US 20140163397 A1).
Regarding claim 12, Hansen and Tanishima fail to teach a medium wherein the instructions further cause the computing system to: plot a recovery vector based on the first cardiopulmonary exercise test data, the recovery vector including a first recovery vector point based on an exercise value from the first cardiopulmonary exercise test data and a second recovery vector point based on a recovery value from the first cardiopulmonary exercise test data.
(Paragraph 0084:  “The example protocol shown in FIG. 6 includes four phases: rest 244, dynamic exercise 246, first steady-state exercise 248, second steady-state exercise 250, and recovery 252”:  These phases are used across all graphs and Paragraph 0101:  “The graph 276 plots VO.sub.2 during the baseline test and the supplemental O.sub.2 test. Although only VO.sub.2 is plotted in the example shown, in other embodiments other variables are plotted”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the methods of Hansen and Tanishima to incorporate the recovery phase monitoring and analysis taught by Anderson, because it helps further define disease severity (Paragraph 0116 of Anderson).

Regarding claim 13, Hansen and Tanishima fail to teach a medium wherein a first coordinate value of the first recovery vector point and a first coordinate value of the second recovery vector point are based on GxCap.
Anderson teaches a medium wherein a first coordinate value of the first recovery vector point and a first coordinate value of the second recovery vector point are based on GxCap (Paragraph 0073:  “the parameters stored in the data table 254 are PetCO.sub.2, O.sub.2 Pulse, Gx.sub.CAP, VCO.sub.2/VE, Ti/VT, and VO.sub.2” and Paragraph 0101:  “The graph 276 plots VO.sub.2 during the baseline test and the supplemental O.sub.2 test. Although only VO.sub.2 is plotted in the example shown, in other embodiments other variables are plotted”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the methods of (Paragraph 0116 of Anderson).

Regarding claim 14, Hansen and Tanishima fail to teach a medium wherein the first recovery vector point is determined at the end of an exercise phase and the second recovery vector point is determined at the end of a recovery phase.
Anderson teaches a medium wherein the first recovery vector point is determined at the end of an exercise phase and the second recovery vector point is determined at the end of a recovery phase ((Paragraph 0084:  “The example protocol shown in FIG. 6 includes four phases: rest 244, dynamic exercise 246, first steady-state exercise 248, second steady-state exercise 250, and recovery 252”:  These phases are used across all graphs).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the methods of Hansen and Tanishima to incorporate the recovery phase monitoring and analysis taught by Anderson, because it helps further define disease severity (Paragraph 0116 of Anderson).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIAM A WALLACE whose telephone number is (571)272-8072. The examiner can normally be reached M-F 7:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on (571)272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/L.A.W./Examiner, Art Unit 3791                                                                                                                                                                                                        



/PATRICK FERNANDES/Primary Examiner, Art Unit 3791